Citation Nr: 0603143	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to initial rating in excess of 20 percent for 
thoracolumbosacral strain with degenerative disc disease.  





ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1999 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required in the present case for further 
evidentiary development.  In the veteran's application for 
compensation she indicated that she had either claimed or was 
receiving disability benefits from the Social Security 
Administration (SSA).  In a June 2004 Statement of the Case, 
the RO indicated that it would pursue obtaining the records 
related to the veteran's SSA disability claim.  It does not 
appear that the RO attempted to obtain these records, nor do 
the SSA records appear to be included in the claims file.  
Although the claims file reveals that the veteran was denied 
SSA disability benefits, those records may be pertinent to 
the claim on appeal.  Appropriate action to obtain all 
records associated with any Social Security claim must be 
accomplished before adjudication can be made on the merits.  
See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (VA must obtain records form the Social Security 
Administration and give appropriate consideration and weight 
to such evidence in determining whether to award or deny VA 
benefits).

In addition, in her substantive appeal, the veteran indicated 
private medical treatment, perhaps as recently as 2004.  The 
veteran did not indicate the person, company, agency, or 
other custodian holding the records, nor did she indicate the 
approximate time frame covered by the records.  Accordingly, 
the RO must attempt to obtain this information and related 
medical records before adjudication on the merits.  

Finally, and perhaps most importantly, the veteran stated in 
her substantive appeal that her back disability had worsened 
since she was last seen by a VA physician.  Thus, the veteran 
must be afforded another VA medical examination to determine 
the severity of her low back disability.  

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC), for the following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her 
thoracolumbosacral strain with 
degenerative disc disease since she was 
discharged from service.  After securing 
the necessary release(s), the RO should 
obtain these records.

3.  The RO should schedule the veteran 
for a VA medical examination to determine 
the current severity of his service-
connected low back disability.  The 
claims folder should be provided to the 
examiner in connection with the 
examination of the veteran.  The examiner 
should be requested to delineate all 
manifestations of the veteran's low back 
disability, to include any loss of motion 
or neurological abnormalities, and 
comment on the severity of these 
manifestations.  The examiner should also 
comment on whether the veteran's service-
connected low back disability is 
productive of pain, weakened movement, 
excess fatigability, or incoordination on 
movement and, if so, the severity of such 
symptoms.

4.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issue on appeal.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO should 
issue a supplemental statement of the 
case and provide the veteran an 
appropriate period of time to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

